*116Memorandum Opinion
This is an appeal from the Ossipee District Court’s verdict for the plaintiffs in the amount of $786.00. The case was submitted on an agreed statement of facts. The defendants’ exceptions were transferred by Fauver, J.
Plaintiffs initiated an action in Maine in 1976, and after defendants failed to answer a default was entered. A special appearance was filed nine days after the default by New Hampshire counsel together with a letter indicating that Maine counsel would also appear. A month later, Maine defense counsel entered a general appearance, which was never withdrawn. Defendants then filed a motion to dismiss for lack of jurisdiction in Maine. After the defendants failed to appear at a hearing on that motion and plaintiffs’ motion for determination of damages, judgment was entered for the plaintiffs. Plaintiffs then filed suit in New Hampshire to collect the judgment obtained in Maine. The Ossipee District Court held that the Maine judgment was entitled to full faith and credit.
Because counsel for the defendants entered a general appearance, defendants submitted themselves to the jurisdiction of the Maine courts. They are estopped from attempting to relitigate the jurisdictional issues at this time. Defendants’ remedy was to seek to change their general appearance to a special appearance on the ground of mistake and to appeal the decision on jurisdiction in the Maine court system. Had defendants’ counsel done nothing in Maine, defendants may have been in a better posture, but we must deal with the case on the facts before us. See Baillargeon v. Brodhead Ford Sales, Inc., 118 N.H. 790, 394 A.2d 325 (1978).
The judgment is entitled to full faith and credit because defendants voluntarily appeared before the Maine Court. See Old Wayne Life Ass’n v. McDonough, 204 U.S. 8 (1906).

Exceptions overruled.